DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 9/30/22. Claims 1 and 15 are amended. Claim 4 is canceled. The rejection over Hara et al. is withdrawn in light of the amendment. Claims 1-3 and 5-17 are pending and are rejected finally for the reasons provided below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omersa (US 2010/0086822).
Regarding claim 1, Omersa teaches a metal plate, or substrate (50), comprising:
a thick portion, or portion where the plate is bent (58);
a thin portion, or porous region (56), that is thinner than the thick portion and is provided with a penetration space, or hole (16) passing through the thin portion in a thickness direction (Figures 2 and 6, [0050], [0101], [0107]).

With further regard to claim 1 and with regard to claim 5, Omersa teaches that the plate may be 0.25mm thick with the holes being 40µm in diameter, resulting in a ratio of 6.25 ([0055], [0101]).


As for claim 2, Omersa teaches the metal plate comprising a plurality of thick portions (58) and a plurality of thin portions (56) (Figure 6).
Regarding claim 3, Omersa teaches a plurality of penetration spaces, or holes (16) (Figures 2 and 6).
As for claim 6, Omersa teaches that each metal plate (50) is made of a single piece of metal (Figure 6, [0050]).

With regard to claim 8, Omersa teaches that the metal plate, or metal substrate, may be made of stainless steel ([0050]). The examiner finds that the skilled artisan will easily understand that stainless steel necessarily has a metal oxide surface film, or passivation layer. MPEP 2112
Regarding claims 9 and 10, Omersa teaches a plurality of assembled electrochemical elements, or fuel cell (52) including electrodes (14, 15) and electrolyte (13) (Figures 2 and 6, [0101]).

With regard to claim 14, Omersa teaches that the electrochemical element forms a solid oxide fuel cell for generating electricity ([0002], [0003]). 

Regarding claims 15 and 16, Omersa teaches that the plate as discussed above with reference to claim 1 is formed with pressing ([0053]) and the penetration spaces, or holes, are formed with etching ([0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Omersa as applied to claim 10 above, and further in view of Matsuo et al. (US 2015/0086887).
The teachings of Omersa as discussed above are incorporated herein.
Omersa teaches the electrochemical module of claim 10 but is silent on the additional components in the fuel cell system.
Matsuo teaches a solid oxide fuel cell, or electrochemical module, system including a reformer for supplying fuel to the electrochemical module, an inverter that extracts power from the electrochemical module, and a waste heat utilization system that recovers waste heat from the fuel cell system for heating water (Figure 1, abstract, [0228], [0348]).
It would have been obvious to the skilled artisan at the time of the invention to use the peripherals of Matsuo, including inverter, reformer, and waste heat recovery, in the electrochemical system of Omersa in order to ensure that power is removed from the fuel cell (inverter), proper fuel is provided to the fuel cell (reformer), and that efficiency of the system is maintained (waste heat utilization). The skilled artisan will recognize that such a modification involves simply substituting the fuel cell system peripheral components of Matsuo into the system of Omersa to yield predictable results. MPEP 2143 I B

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not persuasive.
Specifically, Applicant argues that Omersa fails to teach the claimed aspect ratio because, as is stated in the Remarks, “the thickness mentioned [by Omersa] is only about the thin portion.” (see page 6 of the Remarks). However, Applicant provides no support for this limitation in the disclosure of Omersa. Applicant is reminded that arguments of counsel cannot take the place of evidence in the record. MPEP 2145 I
The passages at issue are provided below. The examiner maintains that Omersa does not specify that the disclosed thickness is only at the thin portion.

    PNG
    media_image1.png
    340
    420
    media_image1.png
    Greyscale

Further, since the Omersa teaches a range of thicknesses, and since Omersa teaches that the shape of the substrate is manufactured out of thicker material to a final shape ([0054]), the examiner will understand that the range thicknesses disclosed are applicable to all thicknesses of the final shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729